Citation Nr: 1142659	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  05-33 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1976 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The rating decision, in pertinent part, found that new and material evidence had not been received to reopen a previously denied claim for service connection for a back disability.

In June 2009, the Board remanded this claim and others to schedule a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  The Veteran had this hearing in September 2009.  During the hearing, he submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

In January 2010, the Board again remanded this claim and others to the RO via the Appeals Management Center (AMC) in Washington, DC, for still further development.  This additional remand was to provide additional notice required by the Veterans Claims Assistance Act (VCAA) and to try and obtain additional and potentially relevant VA treatment records, including dated since August 2006, so they too could be considered in deciding this appeal.

The Board subsequently issued a decision in January 2011, not only reopening, but also granting claims for service connection for residuals of a head injury, including post-concussion syndrome, and for a psychiatric disorder.  The Board also reopened this remaining claim for a low back disorder because there was new and material evidence concerning it, as well.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead again remanded this claim for still further development.  This additional development especially included having the Veteran undergo a VA compensation examination to first clarify all current diagnoses referable to his low back and, assuming there is a current diagnosis, for a medical nexus opinion concerning the likelihood any currently diagnosed disability either initially manifested during his military service, or if involving arthritis, within the one-year presumptive period following his service, or is otherwise related to or dates back to his service, including to any injury he may have sustained.

The Veteran had this requested VA compensation examination in February 2011 and, after considering the results of it and opinion offered, the AMC issued a supplemental statement of the case (SSOC) in September 2011 continuing to deny this claim, so it is again before the Board.


FINDING OF FACT

The most probative (meaning competent and credible) medical and other evidence of record indicates the Veteran's current low back disability is not the result of his military service - including especially any injury he sustained during his service, such as in a January 1978 motor vehicle accident.


CONCLUSION OF LAW

The Veteran's current low back disability is not the result of injury or disease incurred in or aggravated by his military service or that may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance with this Claim

The Veterans Claims Assistance Act (VCAA) and implementing VA regulations impose obligations on VA to provide claimants with notice and assistance in developing their claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements are:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Ideally, this VCAA notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction, which, here, is the RO.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The Veteran received this required notice in letters dated in April 2004, March 2006, and March 2010.  And although only that initial letter preceded the initial adjudication of his claim, the claim since has been readjudicated in the September 2011 SSOC, so since providing all required notice.  Id.

And as for the duty to assist him with this claim, VA has obtained his service treatment records (STRs), Social Security Administration (SSA) records, VA medical records, and helped him in obtaining all other potentially relevant evidence.  This, as mentioned, included providing him a VA compensation examination in February 2011, as directed in the Board's January 2011 remand, for a medical opinion clarifying all current diagnoses and determining their potential relationship to any trauma or injury he may have sustained while in service, such as in a motor vehicle accident in January 1978.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).  The opinion is responsive to the questions posed in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled to compliance with a remand directive as a matter of law).  He also had a hearing, allowing him to give oral testimony before the Board in support of this claim.  There is no indication that any other evidence needs to be obtained that is potentially relevant to this claim.

II.  Whether Service Connection is Warranted

The Veteran contends that he has a chronic low back disability as a result of injuries sustained in a January 1978 motor vehicle accident, so while in service.  He says that he has experienced continuous low back pain since.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence showing the Veteran has current disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying these second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is to say, continuous symptoms (like pain, etc.), not necessarily treatment for them, are the essence of continuity of symptomatology contemplated by § 3.303(b) and the holding in Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record, both medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is reasonable doubt as to any issue material to the determination of whether service connection is warranted, this doubt is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case at hand.  The Veteran's STRs show he was seen in January 1978 following a car accident two days earlier.  At that time he complained of a forehead abrasion, headache, stomach pain, and right wrist pain.  In subsequent days he was seen with complaints of post-concussion syndrome and abdominal pain.  In February 1978 he reported headache, back pain, and neck pain.  He denied trauma.  On examination he had good range of back motion.  The muscles of his back were tight.  Flu syndrome was noted.  His service discharge examination in February 1979 did not note any spine abnormalities or symptoms specifically referable to his low back, including as a residual of any injury sustained in that motor vehicle accident earlier in service.

During a VA examination in November 1998, so some 19 years later, the Veteran reported having injured his low back in that January 1978 motor vehicle accident during service.  He said that, since the accident, he had developed lower back pain that affected him for a few weeks once per year.  He had not been seen by any physicians in the recent past.  He had treated the back pain with over-the-counter analgesics intermittently since 1978.  Examination showed no painful motion of the spine and no muscular spasm in the back area.  There was no weakness or tenderness of the musculature of the back.  His back posture was normal and his ranges of back motion were within normal limits.  There was no evidence of ankylosis, pain, fatigue, weakness, or lack of endurance.  Neurological examination was normal.  X-ray showed spondylosis.  The diagnosis was intermittent musculoligamentous strain of the lumbosacral spine.   The examiner noted that the diagnosis was based on subjective factors involving the Veteran's reported history; objectively, his back examination was normal.

A June 2006 SSA musculoskeletal evaluation report noted complains of lower back tenderness and right leg tingling.

During another VA examination in February 2011, the examiner reviewed the claims file for the pertinent medical and other history - including the circumstances of the motor vehicle accident in service and the complaints the Veteran had voiced after the accident and the treatment he had received.  The Veteran reported a history of back pain since that accident.  X-rays showed minimal retrolisthesis of L5 on S1, spina bifida occulta at S1, and possible pars defect at L5-S1.  The diagnosis was lumbar strain and degenerative joint disease.  The examiner's opinion, however, was that the Veteran's low back disability was less likely as not (less than a 50/50 probability) caused by or a result of his military service.  In discussing the underlying medical rationale for this unfavorable opinion, this VA examiner noted that, after the Veteran's original injury in January 1978, he had many medical visits in which he complained of headache, but there was only one visit during which he complained of back pain.  His current degenerative joint disease, according to this VA examiner, may be age related or related to another type of injury.  This examiner also noted that the Veteran had rarely complained of back pain in treatment records dated over the years, and that, had he truly had significant back pain for the last 30 years (as he alleges), it would be likely there would be more documented complaints as well as possible treatment modalities such as use of a TENS unit or epidural steroid injections.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).

Moreover, for non-combat Veterans providing non-medical related lay testimony regarding an event during service (and also concerning any purported residual disability or symptoms during the many years since), Buchanan is distinguishable; the lack of documentation in service records, and those since, must be weighed against the Veteran's lay statements - including concerning his claim of continuous symptoms like pain since the event in question during service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).


Here, the Board finds that this lengthy gap, as well as the lack of report of back pain in the extensive STRs after February 1978, and the lack of notation of back complaint on the service discharge examination in 1979, weigh against the Veteran's current contentions that he had ongoing back pain since 1978.

The February 2011 VA examination report finding that the Veteran's current back disability was not incurred in service is highly probative.  Because the VA medical examiner offered a sound rationale in support of his conclusion, which is consistent with the evidentiary record as documented in the claims file, and is competent to provide an opinion regarding whether the Veteran's current back disability was incurred in service, the Board affords this opinion the most probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining the probative value of medical opinions).  And this VA examiner did not just cite the mere absence of more documented treatment as reason for disassociating any current low back disability from any injury sustained in the motor vehicle accident during service, as much as he believed equally if not more significant the fact that the Veteran also had not registered any relevant complaints, so had not given any indication he was experiencing any potentially relevant symptoms.  And it is entirely permissible for this examiner to consider this as one of the relevant considerations for determining this claimed disability is not a residual of any injury in service and, thus, not service connected.

Specifically, this examiner discussed the in-service findings at the time of the 1978 accident, which contained only one reference to the Veteran's back; the lack of subsequent back pain complaints during the remainder of the Veteran's period of service; the relative lack of back complaints in later years; and the absence of any prescribed back treatment for decades following service.  There are no other medical opinions of record to contradict this VA examiner's opinion.

So after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence indicates the Veteran's low back disability was not incurred in service.  

There equally was no indication of arthritis within the first post-service year, meaning by February 1980, to otherwise warrant presuming the arthritis (degenerative joint disease) that since has been diagnosed was presumptively incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

As the preponderance of the evidence is against this claim for service connection for a low back disability, the benefit of the doubt rule is inapplicable, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim for service connection for a low back disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


